Citation Nr: 0210962	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-06 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Alaska VA Healthcare System & 
Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an effective date, prior to May 1, 1996, 
for a separate 10 percent evaluation for a tender post 
gastrectomy surgical scar based on clear and unmistakable 
error (CUE) in a May 5, 1978 RO rating decision.

2.  Entitlement to an effective date, prior to December 22, 
1999, for a total disability rating for compensation purposes 
on the basis of individual unemployability (TDIU) based on 
CUE in a March 5, 1998 RO rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

In addition to a period of active duty for training, the 
veteran had active military service from October 1963 to 
October 1966 and from December 1967 to February 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Alaska 
VA Healthcare System & Regional Office (RO) in Anchorage, 
Alaska.

The record shows that the Board in March 2001 denied an 
effective date, prior to May 1, 1996, for service connection 
of a ventral hernia and the 20 percent rating.  The Board has 
noted the veteran's request filed with the RO in June 2001 
for an extension of time "beyond the 120 days" to file a 
"Motion for Reconsideration" on the issue of an earlier 
effective date for service connection for ventral hernia and 
the 20 percent rating.  

He is directed to the "APPEALS NOTICE" sent with the March 
2001 Board decision that advised him there was no time limit 
for such a request and the procedure to request 
reconsideration.  See also 38 C.F.R. §§ 20.1000-20.1003.  
Recently, in December 2001, he argued that "VA" committed 
CUE in not granting an earlier effective date for ventral 
hernia and a 20 percent rating.  The representative also 
mentioned this matter in written argument submitted in April 
2002.  The RO should determine if he intends to file a motion 
for CUE in the March 2001 Board decision on this issue as 
provided in 38 C.F.R. § 20.1400 et seq. or another RO 
decision and then advise him accordingly.  

Finally, it appears that the RO decision in January 2002 
resolved the remaining issue of entitlement to an extension 
of benefits under 38 C.F.R. § 4.30 beyond September 1, 1977.  


FINDINGS OF FACT

1.  The veteran did not appeal the March 5, 1998 rating 
decision that denied entitlement to a TDIU. 

2.  The rating decision in July 2001 wherein the RO granted 
an effective date for a TDIU from December 22, 1999, the date 
of the veteran's correspondence seeking a TDIU based on CUE 
in the earlier decision.

3.  The rating decision of March 1998 wherein the RO denied 
entitlement to a TDIU did not contain any kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error; the rating decision constituted 
a valid exercise in rating judgment and interpretation of the 
evidence of record. 

4.  The May 1, 1978 rating decision wherein the RO granted a 
20 percent evaluation for gastrointestinal disability was not 
appealed; a claim of CUE in the decision not to grant a 
separate 10 percent rating for tender postgastrectomy 
surgical scar was initially filed in the 1990's.

5.  On March 5, 1998, on rating action, the RO granted a 
separate 10 percent evaluation for a tender post gastrectomy 
surgical scar from May 1, 1996, the date of receipt of a 
claim for increase.

6.  The rating decision of May 1, 1978 did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decision constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.


CONCLUSIONS OF LAW

1.  The rating decision of March 5, 1998, wherein the RO 
denied entitlement to a TDIU did not constitute CUE.  
38 U.S.C.A. §§ 1155, 7105 (West 1991); 38 C.F.R. §§ 3.1(q), 
3.104, 3.105, 3.340, 4.16, 20.1103 in effect on March 5, 
1998).

2.  The rating decision of May 1, 1978, wherein the RO did 
not assign a separate 10 percent evaluation for a tender 
postgastrectomy surgical scar did not constitute CUE.  
38 U.S.C.A. §§ 355, 4005 (in effect in 1978); 38 C.F.R. 
§§ 3.1(q), 3.103, 3.104, 3.105, 4.31, 4.118, 19.109, 19.112, 
19.113, 19.118, 19.119, 19.120, 19.153 and Diagnostic Codes 
7803, 7804 (1978). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Effective date prior to December 22, 1999 for a TDIU

The record shows that the veteran did not disagree with an 
August 1994 rating decision wherein the RO granted a rating 
increase to 40 percent for lumbar disc disease with 
spondylolisthesis from September 1992, and continued a 0 
percent rating for residuals of a left mandible fracture.  At 
that time, he was also rated 20 percent for ulcer disease 
with gastrectomy and 0 percent for otitis externa.  This 
produced a combined rating of 50 percent for service-
connected disabilities from September 1992.

The RO received the veteran's claim for increase for his back 
disability on May 1, 1996, and the contemporaneous medical 
records the RO reviewed initially did not mention any work-
related limitation.  He submitted a VA application for a TDIU 
in November 1996 wherein he reported self-employment since 
1982, earning $12,000 in the previous twelve months and 
current monthly earned income of $1,000.  

He reported having obtained a GED during military service 
where he indicated having received operation training for 
several types of vehicles. He reported having last worked as 
an equipment operator in 1981.  The veteran provided a Social 
Security Administration (SSA) statement of earnings through 
1994 that showed no reported earnings from 1985 forward.  

Early in 1997 the veteran wrote to the RO seeking to 
reschedule an examination and therein he mentioned recent 
treatment for his back, shoulder and ulcer.  The RO received 
private medical records from November 1993 that reported he 
was working on an electric utility merger.  A report a month 
earlier noted his job involved significant periods of time 
when he drove long distances, that he was self-employed and 
had primarily a sedentary job.  The examiner evaluated his 
back and stated he would definitely have work limitations, in 
essence, requiring him to change positions frequently and 
limit lifting.  A medical report in August 1993 noted his 
employment was more in a supervisory capacity as opposed to 
physical.  

The RO in August 1997 wrote to the veteran regarding his 
claim for a TDIU seeking information regarding income, work 
performed, time lost from service-connected disability and 
the number of hours he worked each week.  The next month a VA 
field examiner interviewed him and he submitted a statement 
in response to the RO inquiry.  According to the interview 
and written statement, he worked as a politician/consultant 
on electrical contracts throughout the State, he lost no time 
from work due to his service-connected disability in the past 
year and traveled extensively, and he worked 56 hours a week 
and earned approximately $12,000 per year.  A physician 
reported late in 1997 that he was working on a utility merger 
for a named organization and that he claimed to be self-
employed as a utility manager.  His letter to the RO early in 
1998 mentioned his back was worse.

The RO in March 1998 denied entitlement to a TDIU.  The 
decision, which the veteran received with notice dated in 
April 1998, discussed the recent field examination report and 
other information regarding his work, education, employment 
background and service-connected disabilities.  

The RO also denied a rating increase for his low back 
disability.  The notice was mailed to his current address.  
He argued in a letter the RO received late in April 1998 and 
accepted as a notice of disagreement that his back was worse.  
He also asked for a hearing that he eventually canceled.

VA examined him for the back and gastrointestinal 
disabilities in 1998.  The report did not mention employment 
status and he did not refer to it in his letters to members 
of the United States Senate later in 1998.

The RO in November 1998 issued a rating decision in response 
to the notice of disagreement.  The veteran received a rating 
increase to 60 percent for lumbar disc disease.  The RO also 
granted service connection on a secondary basis and a 20 
percent rating for ventral hernia.  As a result of the 
ratings and the effective dates, the combined rating for 
service connected disabilities increased to 80 percent from 
May 1, 1996.  The RO provided him with a copy of the rating 
decision and notice.  The rating decision indicated that all 
appeal issues were resolved.

The veteran did not mention a TDIU rating or employment 
status in his correspondence to the RO in December 1998.  His 
correspondence to Members of Congress and the United States 
Senate in 1999, or his substantive appeal early in 1999, did 
not discuss employment or a TDIU rating.

The veteran asserted in a letter to the RO dated December 22, 
1999 that the rating decision in March 1998 constituted CUE 
in not granting a TDIU on account of his back and 
gastrointestinal disorders.  He explained his employment 
history at length.  The RO received another VA application 
form for a TDIU on November 16, 2000 that advised he was 
currently doing "political" work and that he had not 
received earned income in the past twelve months and received 
none currently.  

Pursuant to the Board remand, the RO received extensive 
private clinical records showing treatment in 2000 and 2001 
primarily directed to lower back complaints.  In an October 
2000 history the veteran described his work status as part-
time, disabled.  

The VA records contained radiology and laboratory reports 
from the early 1990's and clinical records showing treatment 
directed primarily to the low back in 2000 and 2001.  He 
explained in June 2001 that his December 1999 correspondence 
discussed his employment status and he advised that he did 
not profit from the political work, but had expenses paid 
when he traveled.  He also provided a web site address for 
his electrical merger committee.  

The RO in June 2001 granted entitlement to a TDIU from 
November 16, 2000, the date determined to have been the date 
of claim.  The RO issued notice in July 2001 and received his 
notice of disagreement seeking an effective date of November 
4, 1996.  He argued that he had filed an application for a 
TDIU on that date.  The RO in July 2001 granted an effective 
date of December 22, 1999 for a TDIU, based upon 
correspondence bearing that date that discussed 
unemployability.  The RO issued notice in August 2001, and he 
responded later in 2002 arguing that he should receive a TDIU 
from May 1, 1996.


Effective date prior to May 1, 1996 for the separate 10 
percent evaluation of a tender postgastrectomy surgical scar

The record shows that late in 1997 the veteran submitted a 
hospital report from an April 1977 admission for ulcer 
disease.  A vagotomy with hemigastrectomy and Billroth II 
anastomosis was followed by considerable incision pain, and 
several days after the surgery the wound was explored and no 
purulent material was found.  He was admitted to another 
hospital in June 1977 to reopen the wound after he had 
presented with an apparent deeper infection.  

According to the summary the abdominal wound was incised and 
drained with removal of sutures, and he was discharged from 
the hospital after two days.  He noted in a letter submitted 
to the RO with these reports that an Alaska clinic released 
him to return to work in August 1977.  

Private medical reports from early in 1978 included an 
examination that described the incision wound as well healed 
with stretch of the scar in some parts.  The abdomen was 
described as well muscled without evidence for incision 
hernia masses or tenderness.  The examiner noted that 
consideration should be given to revision of a rather broad-
stretched skin scar to restore him to near normal stature.

The RO in May 1978 increased the rating to 20 percent from 
November 1977 for postoperative residuals hemigastrectomy, 
vagotomy.  The RO sent notice in May 1978 to the veteran at 
the employer's address he had recently provided to the RO. 

The RO in February 1997 received the veteran's statement 
seeking to reopen a claim for service connection for a tender 
scar with muscle damage that he said was the result of 
surgery for his ulcer disability.  He recalled that after the 
surgery he was told not to lift due to damage from the scar.  
Earlier, on May 1, 1996 the RO received his letter seeking an 
increase for his back disability.

The veteran submitted clinical records from 1977 
hospitalizations that mentioned possible incision hernia 
after the June 1977 procedure.  He provided old and recent 
photographs of the scar.  A VA examiner early in 1997 noted 
by history that the veteran had a significant symptomatic 
scar following incision herniation.  He complained of lifting 
limitation and that the scar was quite disfiguring when the 
shirt is off.  The right upper quadrant abdominal scar was 
described as very wide and tender, and there was soft 
incision herniation.  The area of pain was all incisional 
according to the examiner.  The diagnoses included 
symptomatic scar and incision hernia.  Numerous private 
treatment reports and VA records from the early and mid 
1990's showed a private physician in 1993 described a right 
upper abdomen scar described as wide and hypertrophic.  

The RO in March 1998 granted service connection on a 
secondary basis and a separate a 10 percent evaluation under 
Diagnostic Code 7804 from May 1, 1996 for a tender, post 
gastrectomy abdominal, surgical scar with herniation.  The 
notice dated in April 1998 was mailed to his address of 
record.  

His letter to the RO received in late April 1998 and accepted 
as a notice of disagreement argued in part that the scar 
should be rated separately from the hernia.  He submitted 
duplicate records with the letter and asked for a hearing 
that he subsequently canceled.

A VA examiner in 1998 reported a large ventral hernia and a 
symptomatic wound surgical scar on the abdomen.  The subject 
of his correspondence later in 1998 to two members of the 
United States Senate was the VA adjudication process.  He was 
mailed notice of the November 1998 rating decision wherein 
the RO granted service connection for ventral hernia and a 
separate 20 percent rating.  The RO noted that it resolved 
all issues on appeal.

The veteran's letter to the RO in December 1998 was styled as 
a notice of disagreement with the effective date for the 
tender surgical scar and other issues.  He asserted that the 
effective date should be April 23, 1977, essentially based on 
the contemporaneous records, in subsequent correspondence to 
elected officials and in his substantive appeal.  Late in 
1999 he refereed to the medical reports and photographs in 
arguing the RO committed CUE in not granting an effective 
date in 1977 for the tender scar rating.  

Following the Board remand, the RO issued a decision in 
October 2001 wherein it denied an earlier effective date for 
the 10 percent evaluation and advised him of the 
determination.  A physician opined in October 2001 that it 
would be appropriate to grant retroactive disability to 1977 
for incision hernia or pain.  The physician noted that the 
veteran had been left with a large tender scar that was 
described in several VA examinations.  

The following month another physician reported that the 
veteran was seen for another opinion regarding complications 
from surgery.  It was reported that since 1977 surgery, he 
had chronic right upper quadrant pain and considered to have 
an incision hernia causing the pain.  

The physician reported chronic right upper quadrant subcostal 
pain due to a 24-year old subcostal decision, and stated that 
it was not uncommon for these incisions to burn, particularly 
inferior to the incision, and cause some local discomfort.

In December 2001, the veteran wrote that it was perfectly 
clear from the record that the 10 percent rating for the 
tender scar should have been paid from 1977.


Criteria

Initially, the Board notes that the May 1, 1978 rating 
decision was not appealed and that the decision is final.  
38 U.S.C.A. § 4005 then in effect.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  

If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen. 
In addition, receipt of one of the following will be accepted 
as an informal claim in 
the case of a retired member of a uniformed service whose 
formal claim for pension or compensation has been disallowed 
because of receipt of retirement pay. The evidence listed 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling. (1) Report of examination 
or hospitalization by Department of Veterans Affairs or 
uniformed services. 

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim. 

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted. The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 
The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  
The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.


For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 


Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. While special wording is 
not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review. 

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified. For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the Notice of 
Disagreement must make that clear.  38 C.F.R. § 20.201.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1978).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1978).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1978).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1978).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1978).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1978).

Superficial scars, tender and painful on objective 
demonstration or poorly nourished with repeated ulceration 
shall be rated 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1978).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1978).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).  However, the Board 
must observe that the VCAA is not applicable to CUE 
claims/motions which the veteran relies on to compel reversal 
of the RO rating decisions in 1998 and 1978.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  The Board believes that 
the correspondence, viewed collectively, that the RO has 
provided him contains an acceptable discussion of the 
elements needed to support a CUE claim and the deficiencies 
in his claims.  


CUE

The Board notes that the veteran and his representative 
argue, in essence, that the RO in March 1998 committed CUE 
when it denied the claim for a TDIU and in May 1978 when, in 
essence, it did not assign a separate 10 percent evaluation 
for a tender surgical scar of the abdomen.  


On this issue the RO rating decision in March 1998 that 
granted the separate 10 percent evaluation from May 1, 1996 
is not final in the context of CUE analysis since the 
veteran's appeal of the effective date determination was 
timely.  

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of CUE in a prior decision by the Secretary or the 
Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, 
respectively, or reopened based upon submission of new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  

This statutory basis is supplemented with a nonstatutory 
means to obtain review of a previously denied claim, holding 
that while a breach of the duty to assist is not the type of 
error that can provide the basis for a CUE claim in 
accordance with this Court's case law, in cases of grave 
procedural error, RO or Board decisions are not final for 
purposes of direct appeal. 

Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that at 
some point, there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should be 
reserved for instances of "grave procedural error"--error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.  In Tetro v. 
Gober, 14 Vet. App. 100 (2000) examples of grave procedural 
error noted were Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (failure to provide a statement of the case after 
receiving a notice of disagreement); Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994) (failure to provide notification of 
denial tolls period to file a notice of disagreement); Kuo v. 
Derwinski, 2 Vet. App. 662, 666 (1992) (failure to send 
statement of the case to accredited representative tolled 60 
day period to respond) and Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992) (evidence sufficient to rebut presumption of 
administrative regularity for mailing of appeal notice).  

None of these apply to the facts at hand regarding the 1998 
decision wherein the RO denied a TDIU or the 1978 rating 
decision.  There is no argument that the appellant did not 
receive adequate notice and appeal rights as provided in the 
regulations in effect at that time.  Nor does the veteran 
argue that he was the victim of bad advice or misinformation 
regarding the claim.  See, for example, Bone v. Brown, 9 Vet. 
App. 446 (1996); Walker v. Brown, 8 Vet. App. 356 (1995); 
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  

The argument in support of the claim does not point to any 
misinformation or other dilatory action by VA.  See McCay v. 
Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. 
Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin 
v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  

In essence the record shows that the 10 percent evaluation 
for a tender scar was assigned from May 1996 which appears 
generous given that the initial claim was not made until 
early in 1997.  In any event it was assigned from the date of 
a claim for increase in May 1996 that would be correct unless 
there is CUE in the 1978 decision.  There was noting in RO 
decision in 1994 that could be construed as an informal 
claim.  See, Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) and 
VAOPGCPREC 12-98.  

The representative's argument to invoke sections 3.157(a), 
3.114 and Quarles is noted; however, no correspondence 
indicates an intent to seek a separate evaluation for the 
surgical scar until 1997, nor was any prior information on 
file or referred to that could reasonably be interpreted as 
such a claim.  It would also be reasonable to presume that 
the surgical scar was a component of the service-connected 
gastrointestinal disability rated in 1977, and the claim in 
1997 was merely a variety of the typical claim for increase 
rather than for service connection as the RO framed it in 
March 1998.  The required residuals were not shown earlier to 
support an independent rating for the scar at that time.  
38 C.F.R. § 4.31.  However, the Board will turn to a 
discussion of CUE, the veteran's sole theory of entitlement.

The Board believes it is important to recognize what 
constitutes CUE and what does not.  CUE is a very specific 
and rare kind of error of fact or of law that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  In 
essence it is undebatable error.  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The correct facts of record as they were 
known at the time of the RO's May 1978 decision revealed that 
the veteran was rated 20 percent for his gastrointestinal 
disability according to the rating provisions found under 
Diagnostic Code 7305 of the VA Rating Schedule.  He does not 
argue that the rating on that basis should have been greater.

The version of the Diagnostic Codes relevant to the claim of 
CUE provided that the rating for an objectively tender and 
painful superficial scar, or one poorly nourished with 
repeated ulceration was 10 percent.  The veteran was at the 
time and the record shows that he received a thorough 
examination and that the examiner's description of the scar 
did not suggest it was tender or painful.  It appears that 
the RO was careful to have a complete examination to review, 
as well as earlier hospital records.  The RO provided notice 
of the decision and appeal rights to the veteran at his 
current address.  He did not provide any correspondence to 
the RO that could be construed as an intention to appeal the 
decision. 

The examiner specifically referenced the scar and the record 
showed he had a revision of the incision as a result of 
infection.  There was also a January 1978 clinical record 
entry wherein the veteran did not offer any indication that 
the surgical scar was painful.  Even the complete record from 
1977 that the veteran introduced in 1997 had no compelling 
evidence of a tender scar.  The fact that cannot be 
overlooked is that several months later he was thoroughly 
examined and not found to have or to have complained of a 
tender surgical scar. 

With this in mind, the Board points out that when the 
appellant's argument of error of fact or law as cited above, 
is applied either specifically or collectively to the facts 
as known before the RO, the conclusion made in 1978 was 
reasonable.  No medical record on file undebatably compelled 
the conclusion that the veteran warranted a 10 percent 
evaluation for a tender scar as he now claims.  The rating 
board noted the examination report that included the 
veteran's report of symptoms and notably did not contain a 
reference to a tender surgical scar.  Reasonable judgment did 
not compel the conclusion that he had such symptoms.  
Further, the rating board did expressly refer to the 
examination report.  In essence, the veteran is arguing over 
the evaluation of evidence, which is not a basis for CUE.  
Obviously there is more than one permissible interpretation 
of the evidence on this matter.  The recent medical opinions 
do not serve as undebatable evidence of entitlement more than 
20 years earlier.

Turning to the question of CUE in the March 1998 decision 
regarding a TDIU, the Board finds this a rather remarkable 
contention in view of the record.  Obviously the veteran had 
substantial service-connected disability from a back disorder 
and a gastrointestinal disorder as reflected in the combined 
rating he received.  However, there was contemporaneous 
evidence in medical reports that indicated he was working.  
More significant however is the information he provided at 
that time.  He stated that was self employed, that he has 
significant income, and that he lost no time from work on 
account of his disabilities.  This was information he 
provided in writing and to a VA field examiner.  This 
information formed the basis of the March 1998 rating 
decision of which he was informed and did not disagree with.  


Obviously, the RO expressed a permissible view of the 
evidence when it denied the claim.  Not having provided any 
evidence of an inability to engage in substantially gainful 
employment, the RO had ample support for its decision.  He 
now objects, but again he simply disagrees with the weighing 
and evaluating of evidence.  Nothing in the record available 
to the RO in March 1998 compelled the conclusion that he was 
entitled to a TDIU rating.  

In summary, as to both challenged decisions, the applicable 
law and regulations extant at the time of the decision were 
correctly applied and it has not otherwise been shown.  The 
facts as they were known at the time were correct and it has 
not 
been shown otherwise.  The RO considered all pertinent 
documentary evidence, and it does not appear that a relevant 
document was overlooked or brought to the ROs 
attention but not obtained.  The facts as they were known to 
the RO lack evidence of an error such that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. 

The Board must advise the appellant that any argument based 
upon disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined. Overall, the Board finds that the criteria for CUE 
existing in the prior final decisions of May 1, 1978 and 
March 5, 1998 have not been met.

The veteran has not articulated a plausible argument based on 
a failure to apply the law or misapplication of the law to 
his case in light of the contemporaneous evidence in either 
instance.  That is, he has offered no compelling undebatable 
evidence that is determinative under the VA adjudication 
criteria then in effect.  See Fugo v. Brown, 6 Vet. App 40, 
43-44 (1993).  Disagreement with the way the evidence was 
evaluated is not a valid basis to find CUE.  




The Board has stated its reasons for finding that the 
challenged decisions were in accord with acceptable rating 
judgment.  Clearly, it was not shown that the evidence 
compelled a separate 10 percent rating from 1977 for a tender 
scar or from 1996 for a TDIU as claimed.  See Bierman v. 
Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 Vet. 
App. 127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992), see also Crippen v. Brown, 9 Vet. App. 412, 
422 (1996).


ORDER

The May 1, 1978 rating decision, wherein the RO did not 
assign a separate 10 percent evaluation for a tender 
postgastrectomy surgical scar, did not constitute CUE.

The March 5, 1998 rating decision, wherein the RO denied 
entitlement to a TDIU, did not constitute CUE.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

